Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
	Claims 1-20 are pending and are currently under examination. 
Claims 1-20 are free of the prior art.   The claims are directed to oligomeric compounds with a gapmer configuration.  Gapmer oligonucleotides are well known in the art as evidenced by Oestergaard et al. (US 20140303235) who teach oligonucleotides having the claimed modifications.  While this reference teach oligonucleotides having the claimed modifications, it does not provide one of skill in the art with the motivation to combine the specific modifications as instantly claimed. 

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 05/11/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17,172,333 in view of Rajur et al. (Bioconjugate Chem. 1997, cited on IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the applications are directed to overlapping subject matter. The reference claims are directed to gapmer oligonucleotides of 14-16 nucleotides in length wherein the wings comprise 1-3 bicyclic sugar moieties and the central region consists of 9-10 linked nucleosides, wherein the second nucleoside comprises --D-ribofuranosyl sugar moiety. The instant claims encompass the copending claims because the copending claims are directed to a 16mer having wings of 3 bicyclic sugars and 10 nucleotide gap with a 2'-OMe in position 2 and is readily envisaged from the reference claims, which specifically recites each of these elements. 
With regard to instant claims 17, 23 and 29, it would have been obvious to use the instant oligomeric compound in the methods of the copending claims. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable 
The instant claims differ from the copending claims which recite in dependent claims the presence of a conjugate group which may comprise GalNAc. However, the person of ordinary skill in the art would find it obvious to produce an oligonucleotide with a GalNAc conjugate because both the instant claims and the copending claims recite oligonucleotides targeted to the liver and GalNAc conjugates were well known in the art to provide delivery to liver cells as evidenced by the teachings of Rajur et al.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635							



	
	.